UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 001-53510 ARISTA POWER, INC. (Exact name of Registrant as specified in its charter) New York 16-1610794 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1999 Mount Read Blvd Rochester, New York (Address of principal executive offices) (Zip Code) (585) 243-4040 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant has been required to submit and post such files).* Yes¨ No¨ * Registrant is not yet required to submit Interactive Data Files pursuant to Rule 405 of Regulation S-T Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox As of August 10, 2011, the Registrant had outstanding 227,426,215 shares common stock, $0.0001 par value. ARISTA POWER INC. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Balance Sheets as ofJune 30, 2011 (Unaudited) and December 31, 2010 1 Unaudited Condensed Statements of Operations for the Three and Six MonthsEnded June 30, 2011 and 2010 2 Unaudited Condensed Statements of Cash Flows for the Six Months Ended June30, 2011 and 2010 3 Unaudited Statement of Stockholders' Equity throughJune 30, 2011 4 Notes to Unaudited Condensed Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 4. Controls and Procedures 20 PART II. OTHER INFORMATION 20 Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 21 Item 5. Other Information 21 Item 6. Exhibits 21 Signatures 22 Exhibits PART I – FINANCIAL INFORMATION Item1. Financial Statements and Notes ARISTA POWER,INC. Balance Sheets June 30, December 31, (Unaudited) ASSETS Current assets Cash $ $ Accounts Receivable(less allowance for doubtful accounts of $0 at June 30, 2011 and December 31, 2010) Prepaid expenses and other current assets Inventory Total current assets Intangible assets, net Property and equipment, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ $ Line of credit 0 Customer deposits Accrued liabilities Total current liabilities Stockholders' equity Preferred stock, 5,000,000 shares authorized, $0.0001 par value; none issued or outstanding at June 30, 2011 or December 31, 2010 0 0 Common stock, 500,000,000 shares authorized, $0.0001 par value; 179,360,831 and 145,125,887 shares issued and outstanding at June 30, 2011 and December 31, 2010, respectively Additional paid-in capital Deficit accumulated ) ) Total stockholders' equity ) Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of the financial statements. 1 ARISTA POWER, INC. Statements of Operations (Unaudited) Three Months Ended Three Months Ended Six Months Ended Six Months Ended June 30, June 30, June 30, June 30, Sales $ $ Cost of Goods Sold Gross Loss ) ) Operating Expenses/(Income): Research and development expenses $ $ Selling, general and administrative expenses Gain arising from debt extinguishment 0 0 ) 0 Total expenses Loss from operations ) Non-operating revenue/(expense) Interest income/(expense) 39 ) ) ) Net loss before income taxes ) Income taxes 0 0 0 0 Net loss $ ) $ ) $ ) $ ) Net loss per common share - basic and diluted ) Weighted average number of common shares outstanding - basic and diluted The accompanying notes are an integral part of the financial statements. 2 ARISTA POWER,INC. Statements of Cash Flows (Unaudited) Six Months Ended June 30, Six Months Ended June 30, Operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Amortization and depreciation expense Stock-based compensation Financing fees- issuance of warrants, non-cash Stock issued for services and rent Extinguishment of line of credit debt ) 0 Changes in operating assets and liabilities: (Increase)/decreasein prepaid expenses and other current assets ) (Increase) in trade accounts receivable ) 0 Increase in inventory ) ) (Decrease)/increase in customer deposits ) (Decrease)/Increase in trade accounts payable and accrued liabilities ) Net cash provided by/(used in) operating activities ) ) Investing Activities Acquisition of fixed assets ) ) Net cash used in investing activities ) ) Financing activities Proceeds from issuance of common stock Borrowings on line of credit, net of repayments 0 Net cash provided by financing activities Increase (decrease) in cash ) ) Cash – beginning of period Cash – end of period $ $ Supplemental Information: Income Taxes Paid/(Tax credits received) $
